      Case 3:19-cv-00207 Document 316-8 Filed on 12/02/19 in TXSD Page 1 of 1



                                     EXHIBIT H
                                HAUN MENA, PLLC and
                           PUSCH & NGUYEN LAW FIRM PLLC
                                    CLAIMANTS
1.      Jerry Duff Oyster Co
2.      Jerry Duff Crab Co
3.      Jerry Duff Shrimp Co
4.      Jerry Duff Finfish Co
5.      Aaron Duff
6.      Norman Duff
7.      Toby McGinnis, Sr.
8.      Toby McGinnis, Jr.
9.      Joey D. McGinnis
10.     Jason T. Cain
11.     James Rogers
12.     Cody Duff
13.     Morgan Randallraig
14.     Teresa Doelitsch
15.     Rodney P. Richard
16.     Darrel P. Richard
17.     Kim Cuong
18.     Tuyet Mai Huynh
19.     Thai Sang Huynh
20.     Khai Hong Nguyen
21.     James W. Holcomb
